Case 6:15-cv-00222-MJJ-CBW Document 88 Filed 07/15/19 Page 1of5 PagelID#: 2199

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

ALONDA GOBERT et.al, Individually CIVIL ACTION NO. 6:15-cv-00222
and on behalf of others similarly situated,
Plaintiff.
JUDGE TERRY A. DOUGHTY
vs.
ALLSTATE INSURANCE COMPANY MAGISTRATE JUDGE

Defendant. CAROL B. WHITEHURST

PLAINTIFF'S STATEMENT OF MATERIAL FACTS WHICH
SHOW GENUINE ISSUES TO BE TRIED

 

 

Pursuant to Local Rule 56.2, Plaintiff submits the following in response to Allstate
Insurance Company’s (Allstate) statement of material facts which show the genuine issues to be
tried.

I. Responses to Allstate’s Statement of Material Facts

1. Plaintiff does not dispute that her first party total loss automobile claims made

against Allstate are the subject of this suit.

2. Plaintiff disputes that she received an appropriate payment as a result of the

February 28, 2009 claim. However, this disputed fact is immaterial as Plaintiff agrees

that the requirements set forth in La. R.S. 22:1892 (B)(5) were not in effect at that time.

Further, Plaintiff recognizes that the February 29, 2009 claim falls outside of the

proposed class definition.

3. Plaintiff disputes that she received an appropriate payment as a result of the July 20,

2009 claim. However, this disputed fact is immaterial as Plaintiff agrees that the

requirements set forth in La. R.S. 22:1892 (B)(5) were not in effect at that time. Further,

EXHIBIT

A

tabbies”
Case 6:15-cv-00222-MJJ-CBW Document 88 Filed 07/15/19 Page 2 of 5 PagelD #: 2200

Plaintiff recognizes that the July 20, 2009 claim falls outside of the proposed class
definition.

4. Plaintiff disputes that the 2009 claims were compromised. However, this disputed
fact is immaterial as Plaintiff agrees that the requirements set forth in La. R.S. 22:1892
(B)(5) were not in effect at that time. Further, Plaintiff recognizes that the 2009 claims
fall outside of the proposed class definition.

5. Undisputed.

6. Plaintiff disputes that she compromised her 2012 claim and disputes that she is
otherwise barred from bringing this action. As set forth in Plaintiff's memorandum in
opposition, the document relied upon by Allstate does not meet the strict requirements
required before Louisiana law would recognize a settlement. Even assuming that
Allstate could show a compromise, Plaintiff's claims are that the practice used by
Allstate to reach the purported agreement was bad faith. And a purported settlement of
an underlying damage claim does not apply to Plaintiff's bad faith claims. See Spalitta v.
Hartford Fire Insurance Company, 428 So.2d 824 (5% Cir. 1983); Martin v. Elmwood
Medical Center, 97-826 (La. App. 5"" Cir. 1/27/98), 707 So.2d 1287.

7. Plaintiff does not dispute that she signed the Proof of Loss Form. Plaintiff disputes
that she compromised her 2012 claim and disputes that she is otherwise barred from
bringing this action. See response number 6.

8. Plaintiff previously averred, in both her complaint and preliminary motion for class
certification, that NADA valued the 2008 Nissan Altima at $14,525.00. This was based on

an incorrect date used in the initial NADA report generated. A corrected NADA report
Case 6:15-cv-00222-MJJ-CBW Document 88 Filed 07/15/19 Page 3 of5 PagelID#: 2201

values the car at $15,600.
9. Undisputed.
10. Undisputed.
11. Plaintiff disputes that Audatex Autosource complies with La. R.S. 22:1892(B)(5). For
the reasons identified in Plaintiff's memorandum in opposition, Autosource does not
comply with La. R.S. 22: 1892(B)(5)(a) or La. R.S. 22: 1892(B)(5)(b).
12. Plaintiff disputes that this fact is material. Under Louisiana law, insurance policy
provisions which violate or conflict with statutes are unenforceable. Further, those
policies reformed and considered to contain all the provisions required by statute.”
13. Plaintiff disputes that this fact is material. Under Louisiana law, insurance policy
provisions which violate or conflict with statutes are unenforceable. Further, those
policies are reformed and considered to contain all the provisions required by statute.”

RESPECTFULLY SUBMITTED,

WHALEY LAW FIRM

/s/J.R. Whaley

J.R. Whaley (La. Bar Roll No. 25930)

Benjamin H. Dampf (La. Bar Roll No. 32416)

6700 Jefferson Highway, Building 12, Suite A

Baton Rouge, Louisiana 70806

Telephone: (225) 302-8810

jrwhaley@whaleylaw.com

ben@whaleylaw.com

 

Marcus v. Hanover Ins. Co., 98-2040 (La. 6/4/99), 740 So. 2d 603, 606; Louisiana Ins. Guar. Ass'n v. Interstate Fire
& Cas. Co., 93-0911, p. 6 (La.1/14/94), 630 So.2d 759, 763; Slade v. Progressive Sec. Ins. Co., No. 6:11-2164, 2013
WL 12182957 (W.D. La. 2013)

"Id.
Case 6:15-cv-00222-MJJ-CBW Document 88 Filed 07/15/19 Page 4 of 5 PagelID#: 2202

KENNETH D. ST. PE, APLC

/s/Kenneth D. St. Pé

Kenneth D. St. Pé (La. Bar Roll No. 22638)
311 W. University Avenue, Suite A
Lafayette, Louisiana 70506

Telephone: (337) 534-4043
Kds@stpelaw.com

MURRAY LAW FIRM

/s/ Stephen B. Murray, Jr.

Stephen B. Murray, Jr. (La. Bar Roll No. 23877)
Stephen B. Murray, Sr. (La. Bar Roll No. 9858)
Arthur M. Murray

650 Poydras St., Suite 2150

New Orleans, La 70130

Telephone (504) 525-8100
Smurrayjr@murray-lawfirm.com

LAW OFFICES OF KENNETH W. DEJEAN

/s/ Kenneth W. DeJean

Kenneth W. DeJean (La. Bar Roll No. 4817)
P.O. Box 4325

Lafayette, LA 70502

Telephone (337) 235-5294
kwdejean@kwdejean.com
Case 6:15-cv-00222-MJJ-CBW Document 88 Filed 07/15/19 Page 5 of5 PagelID#: 2203

CERTIFICATE OF SERVICE

| certify that on July 2, 2019, a copy of the above Motion was filed electronically with
the Clerk of Court for the Western District of Louisiana using the Court’s CM/ECF system. A
copy of this Motion was contemporaneously served on counsel for all parties by electronic

means and notice of this filing will be sent to all parties by operation of the Court’s electronic
filing system.

/s/ J.R. Whaley
